Exhibit 10.14

 



 

 

[glaqlhvyihgu000001.jpg]

 

July 24, 2017

 

 

Bryan Irving, Ph.D.

108 Ware Road

Woodside, CA 94062

 

 

Dear Bryan,

 

We are pleased to extend to you an offer of employment with Five Prime
Therapeutics, Inc. as Senior Vice President, Research, reporting directly to me.

 

We would like for your full-time employment with FivePrime to begin at your
earliest convenience, but no later than Tuesday, September 5, 2017.

 

We would pay you a base salary of $345,000, paid semi-monthly less applicable
taxes and withholding. Once you begin full-time employment, you would be
eligible to participate in FivePrime's benefit plans and programs available to
all regular, full-time employees. These benefits currently include medical,
vision, dental, disability, 401(k) investment plan, Employee Stock Purchase
Plan, Section 125 (flex spending), Section 132 (mass transit) and paid time-off
programs.

 

You would be eligible to participate in FivePrime's annual cash bonus program
and your annual target bonus amount would be 35% of your annual base salary.
Your bonus for 2017 will be pro-rated based on your start date. We would
determine your actual annual performance bonus based on an assessment of your
meeting individual goals (40% weighting) as well as FivePrime's attainment of
corporate goals (60% weighting). Corporate achievement is determined by
FivePrime's Board of Directors.

 

As an officer of FivePrime, we would enter into our Executive Severance Benefits
Agreement with you, which would provide certain severance and change in control
benefits to you.

 

Subject to approval by FivePrime's Board of Directors, we would grant you a
stock option to purchase 80,000 shares of common stock of FivePrime. The
exercise price per share would be the fair market value of common stock at the
closing price on the date of grant. We would issue your stock option award under
our 2013 Omnibus Incentive Plan. Your stock option award would be subject to a
Stock Option Agreement, and the Executive Severance and Benefits Agreement.
Subject to your continued employment with FivePrime and the other terms and
conditions of your stock option grant, your stock option award would vest over
four years, with 25% of the shares vesting on the first anniversary of your
start date and the balance vesting in equal monthly installments over the
subsequent 36 months.

 

In addition, subject to approval by FivePrime 's Board of Directors, we would
grant you 15,000 shares of restricted common stock after your start date under
our 2013 Omnibus Incentive Plan. Your restricted stock award would be subject to
a Restricted Stock Agreement. Subject to your continued employment with
FivePrime and the other terms and conditions of your restricted stock award,
your restricted stock award would vest over a three-year period after the grant
date in equal annual installments.

 

As a condition of our offer of employment, we require you to sign and comply
with our Confidential Information and Innovation Assignment Agreement, which
among other things prohibits unauthorized use or disclosure of FivePrime's
confidential information. During your tenure with FivePrime, we would expect you
to also abide by FivePrime's policies and procedures. Federal law requires us to
verify your identity and eligibility for employment in the United States.
Accordingly, our offer of employment is also conditioned upon this verification.

 

--------------------------------------------------------------------------------

B.lrving, 7-24-2017page 2 of 2

 

 

Our offer to you is subject to an acceptable background check. We use a third
party resource (AccurateNow) for this background check and they will contact you
by email to initiate this process.

 

Your employment with FivePrime would not be for a set term and you would be an
at-will employee. You would be free to terminate your employment with FivePrime
at any time and for any reason whatsoever simply by notifying us. Likewise, we
would be free to terminate your employment at any time for any reason
whatsoever, with or without cause or advance notice. This at-will employment
relationship cannot be changed except in writing and signed by FivePrime's Chief
Executive Officer.

 

This letter, along with the Confidential Information and Innovation Assignment
Agreement, supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you. This letter may not be
modified or amended except by a written agreement, signed by FivePrime and you.

 

To accept this offer of employment, please sign, date and return this letter and
the Confidential Information and Innovation Assignment Agreement by the end of
the business day on Friday, July 28, 2017. Please either fax the document to
(415) 520-9842, attention Jeff Coon, or email a scanned copy to eFax-HR@
fiveprime.com.



Again, Bryan, I am very pleased to make this offer to you. We all believe you
bring a great deal to FivePrime at this stage of our development and that your
contributions would be important in continuing our progress. We all look forward
to having you join our team as we continue to build a vibrant and successful
company.

 

 

Sincerely,



 

 

       _/s/ Lewis T. “Rusty” Williams, M.D., Ph.D.______

Lewis T. “Rusty” Williams, M.D., Ph.D.

Founder, President and Chief Executive Officer

 

 

 

 

Accepted:

 

/s/ Bryan Irving, Ph.D.                        7/27/17

Bryan Irving, Ph.D.Date

 

September 5, 2017

Anticipated Start Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Five Prime Therapeutics, Inc. • Two Corporate Drive • South San Francisco, CA
94080 • Phone (415) 365-5600 • Fax (415) 365-5601 www.fiveprime.com